UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 4, 2015, 2,065,606 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — March 31, 2015 and December 31, 2014 1 Consolidated Statements of Earnings— First Quarter 2015 and 2014 2 Consolidated Statements of Comprehensive Income— First Quarter 2015 and 2014 3 Consolidated Statements of Cash Flows— First Quarter 2015 and 2014 4 Consolidated Statements of Changes in Shareholders’ Equity— First Quarter 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Index PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables Inventories Deferred taxes Other current assets Total current assets Property and equipment Goodwill Other intangible assets Investment partnerships Other assets Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable and other borrowings Total current liabilities Long-term notes payable and other borrowings Deferred taxes Other liabilities Total liabilities Shareholders’ equity Common stock - 2,065,606 and 2,065,586 and shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (dollars in thousands except per-share amounts) First Quarter (Unaudited) Revenues Restaurant operations $ $ Insurance premiums and other Media advertising and other Cost and expenses Restaurant cost of sales Insurance losses and underwriting expenses Media cost of sales Selling, general and administrative Depreciation and amortization Other income (expenses) Interest and dividends 5 Interest expense ) ) Interest on obligations under leases ) ) Investment partnership gains (losses) ) Total other income (expenses) ) Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net earnings (loss) $ $ ) Earnings(loss) per share Basic earnings (loss) per common share $ $ ) Diluted earnings (loss) per common share $ $ ) Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) First Quarter (Unaudited) Net earnings (loss) $ $ ) Other comprehensive income: Net change in unrealized gains and losses on investments ) ) Applicable income taxes Foreign currency translation 63 ) Other comprehensive (loss) income, net ) ) Total comprehensive income (loss) $ $ ) See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) First Quarter (Unaudited) Operating activities Net earnings (loss) $ $ ) Adjustments to reconcile net earnings to operating cash flows: Depreciation and amortization Provision for deferred income taxes ) Asset impairments and other non-cash expenses Loss on disposal of assets Investment partnership (gains) losses ) Distributions from investment partnerships - Changes in receivables and inventories Changes in other assets ) ) Changes in accounts payable and accrued expenses ) ) Net cash (usedin) provided by operating activities ) Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals 2 Acquisitions of businesses, net of cash acquired - ) Purchases of investments and contributions to investment partnerships ) - Sales of investments and redemptions of fixed maturity securities - Net cash used in investing activities ) ) Financing activities Payments on revolving credit facility ) ) Borrowings on long-term debt - Principal payments on long-term debt ) ) Deferred financing charges - ) Principal payments on direct financing lease obligations ) ) Proceeds form exercise of stock options 3 - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash (5 ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of first quarter $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (dollars in thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at December 31, 2013 $ ) $ Net earnings ) ) Other comprehensive income, net ) ) Exercise of stock options 2 2 Balance at March 31, 2014 $ ) $ Balance at December 31, 2014 $ ) $ ) $ Net earnings Other comprehensive income, net ) ) Adjustment to treasury stock for holdings in investment partnerships ) ) Exercise of stock options (1 ) 4 3 Balance at March 31, 2015 $ ) $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINACIAL STATEMENTS (Unaudited) March 31, 2015 (dollars in thousands, except share and per-share data) Note 1.Summary of Significant Accounting Policies Description of Business The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“Biglari Holdings” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periods have been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal year. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Transition Report on form 10-K for the period September 25, 2014 to December 31, 2014. Biglari Holdings Inc. is a holding company owning subsidiaries engaged in a number of diverse business activities, including media, property and casualty insurance, as well as restaurants. The Company’s largest operating subsidiaries are involved in the franchising and operating of restaurants. The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value. All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries including Steak n Shake Operations, Inc. (“Steak n Shake”), Western Sizzlin Corporation (“Western”), Maxim Inc. (“Maxim”) and First Guard Insurance Company and its agency, 1st Guard Corporation (collectively “First Guard”). Intercompany accounts and transactions have been eliminated in consolidation. Fiscal Year On October 16, 2014, the Company’s Board of Directors approved a change in the Company’s fiscal year-end moving from the last Wednesday in September to December 31 of each year. As a result of the change in year end, the first quarter for 2015 includes the period from January 1, 2015 to March 31, 2015.For comparative purposes, the first quarter for 2014 includes the period from January 1, 2014 to March 31, 2014. The comparative quarter is derived from the books and records of the Company.In the opinion of management, the comparative quarter reflects all adjustments necessary to present the financial position and results of operations in accordance with generally accepted accounting principles (“GAAP”).After the year-end change, Steak n Shake continues to operate on a 52/53 week year ending on the last Wednesday of the calendar year.For the 2015 quarter, Steak n Shake’s financial information included the period from January 1, 2015 to April 1, 2015.There were no significant transactions in the intervening period. Business Acquisitions On February 27, 2014 the Company acquired certain assets and liabilities of Maxim.Maxim is a brand management company whose business lies in media, both in print and in digital, and in licensing of products and services.On March 19, 2014, the Company acquired the stock of First Guard, a direct underwriter of commercial trucking insurance, selling physical damage and nontrucking liability insurance to truckers.These acquisitions were not material, individually or in aggregate, to the Company.The fair value of the assets and liabilities acquired — other than investments, goodwill and intangibles — was not material. 6 Index Note 2. New Accounting Standards In February 2015, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2015-02, Amendments to the Consolidations Analysis.The amendments in this update provide guidance under GAAP about limited partnerships, which will be variable interest entities, unless the limited partners have either substantive kick-out rights or participation rights.It also changes the effect that fees paid to a decision maker or service provider have on consolidation analysis and amends how variable interests held by related parties affect the consolidation conclusion.The amendments in this update are effective for the annual periods, and interim periods within those annual periods, beginning after December 15, 2015. Early application is permitted. The Company is evaluating the effect, if any, on its consolidated financial statements. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements-Going Concern. The amendments in this update provide guidance in GAAP about management's responsibility to evaluate whether there is substantial doubt about an entity's ability to continue as a going concern and to provide related footnote disclosures. In doing so, the amendments should reduce diversity in the timing and content of footnote disclosures. The amendments in this update are effective for the annual periods ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company is evaluating the effect, if any, on its consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). This update provides a comprehensive new revenue recognition model that requires a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services. The guidance also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts. In April 2015, the FASB proposed a deferral of the effective date for this new revenue standard by one year, which would make the guidance effective for our first quarter fiscal year 2018 financial statements using either of two acceptable adoption methods: (i) retrospective adoption to each prior reporting period presented with the option to elect certain practical expedients; or (ii) adoption with the cumulative effect of initially applying the guidance recognized at the date of initial application and providing certain additional disclosures. The Company has not yet selected a transition method nor determined the effect of this guidance on its consolidated financial statements. In April 2014, the FASB issued ASU 2014-08, Reporting of Discontinued Operations and Disclosures of Disposals of Components of an Entity. ASU 2014-08 provides a narrower definition of discontinued operations than under existing GAAP. ASU 2014-08 requires that only disposals of components of an entity (or groups of components) that represent a strategic shift that has or will have a major effect on the reporting entity’s operations are reported in the financial statements as discontinued operations. ASU 2014-08 also provides guidance on the financial statement presentations and disclosures of discontinued operations. ASU 2014-08 is effective prospectively for disposals (or classifications of held-for-sale) of components of an entity that occur in annual or interim periods beginning after December 15, 2014. The adoption of ASU 2014-08 did not have a material effect on the Company’s consolidated financial statements. Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. During September 2014, Biglari Holdings completed an offering of transferable subscription rights. The offering was oversubscribed and 344,261 new shares of common stock were issued. The Company received net proceeds of $85,873 from the offering.Earnings per share for the first quarter of 2014 have been retroactively restated to account for the rights offering. The shares of Company stock attributable to our limited partner interest in The Lion Fund, L.P. — based on our proportional ownership during this period — are considered treasury stock on the consolidated balance sheet and thereby deemed not to be included in the calculation of weighted average common shares outstanding. However, these shares are legally outstanding. 7 Index The following table presents a reconciliation of basic and diluted weighted average common shares. First Quarter Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards - Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock or due to the Company's net loss in 2014 - The Company’s common stock is $0.50 stated value.The following table presents shares authorized, issued and outstanding. March 31, December 31, Common stock authorized Common stock issued Treasury stock held by the Company ) ) Outstanding shares Proportional ownership of the Company's common stock in The Lion Fund, L.P. ) ) Net outstanding shares for financial reporting purposes Note 4. Investments Investments consisted of the following. March 31, December 31, Cost $ $ Gross unrealized gains 3 11 Gross unrealized losses ) ) Fair value $ $ Investment gains/losses are recognized when investments are sold (as determined on a specific identification basis) or as otherwise required by GAAP. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of accumulated other comprehensive income in shareholders’ equity. We believe that realized investment gains/losses are often meaningless in terms of understanding reported results. Short-term investment gains/losses have caused and may continue to cause significant volatility in our results. The Company did not recognize any investment gains during the first quarters of 2015 and 2014. In connection with the acquisition of First Guard during 2014, we acquired $15,043 of investments. 8 Index Note 5. Investment Partnerships The Company reports on the limited partnership interests in The Lion Fund, L.P. and The Lion Fund II, L.P. (collectively the “investment partnerships”)under the equity method of accounting. We record our proportional share of equity in the investment partnerships but exclude Company common stock held by said partnerships. The Company’s pro-rata share of its common stock held by the investment partnerships is recorded as treasury stock even though they are legally outstanding. The Company records gains/losses from investment partnerships (inclusive of the investment partnerships’ unrealized gains and losses on their securities) in the consolidated statements of earnings based on our carrying value of these partnerships.The fair value is calculated net of the general partner’s accrued incentive fees.Gains and losses on Company common stock included in the earnings of these partnerships are eliminated because they are recorded as treasury stock. The fair value and adjustment for Company common stock held by the investment partnerships to determine carrying value of our partnership interest is presented below. Fair Value Company Common Stock Carrying Value Partnership interest at December 31, 2014 $ $ $ Investment partnership gains Increase in proportionate share of Company stock held ) Partnership interest at March 31, 2015 $ $ $ The carrying value or the investment partnerships net of deferred taxes is presented below. March 31, December 31, Carrying value of investment partnerships $ $ Deferred tax liability related to investment partnerships ) ) Carrying value of investment partnerships net of deferred taxes $ $ The Company’s proportionate share of Company stock held by investment partnerships at cost is $81,443 and $77,165 at March 31, 2015 and December 31, 2014, respectively, and is recorded as treasury stock. The carrying value of the partnership interest approximates fair value adjusted by changes in the value of held Company stock.Fair value is according to our proportional ownership interest of the fair value of investments held by the investment partnerships. The fair value measurement is classified as level 3 within the fair value hierarchy. We recorded $22,965 of gains from investment partnerships in the first quarter of 2015 and $45,842 of losses from investment partnerships during the first quarter of 2014.Asthe general partner of the investment partnerships, Biglari Capital Corp. (“Biglari Capital”) on December 31 of each year will earn an incentive reallocation fee for the Company’s investments equal to 25% of the net profits over an annual hurdle rate of 6%.Our policy is to accrue an estimated incentive fee throughout the year; however, no fees are reallocated until the end of the calendar year.As of March 31, 2015, the Company accrued $4,331 for the incentive fee for Biglari Capital.No amount was accrued as of March 31, 2014 because the net profits did not exceed the hurdle. Our investments in these partnerships are committed on a rolling 5-year basis. 9 Index Summarized financial information for The Lion Fund, L.P. and The Lion Fund II, L.P. is presented below. Lion Fund Lion Fund II Current and total assets as of March 31, 2015 $ $ Current and total liabilities as of March 31, 2015 $ $ Revenue for the first quarter ending March 31, 2015 $ $ Earnings for the first quarter ending March 31, 2015 $ $ Biglari Holdings’ Ownership Interest % % The investments held by the investment partnerships are largely concentrated in the common stock of one investee, Cracker Barrel Old Country Store, Inc. Note 6. Property and Equipment Property and equipment is composed of the following. March 31, December 31, Land $ $ Buildings Land and leasehold improvements Equipment Construction in progress Less accumulated depreciation and amortization ) ) Property and equipment, net $ $ Note 7. Goodwill and Other Intangibles Goodwill Goodwill consists of the excess of the purchase price over the fair value of the net assets acquired in connection with business acquisitions. A reconciliation of the change in the carrying value of goodwill is as follows. Restaurants Other Total Goodwill at December 31, 2014 $ $ $ Acquisitions during first quarter 2015 - - - Goodwill at March 31, 2015 $ $ $ We are required to assess goodwill and any indefinite-lived intangible assets for impairment annually, or more frequently if circumstances indicate impairment may have occurred. The analysis of potential impairment of goodwill requires a two-step approach. The first is the estimation of fair value of each reporting unit. If step one indicates that impairment potentially exists, the second step is performed to measure the amount of impairment, if any. Goodwill impairment occurs when the estimated fair value of goodwill is less than its carrying value. The valuation methodology and underlying financial information included in our determination of fair value require significant management judgments. We use both market and income approaches to derive fair value. The judgments in these two approaches include, but are not limited to, comparable market multiples, long-term projections of future financial performance, and the selection of appropriate discount rates used to determine the present value of future cash flows. Changes in such estimates or the application of alternative assumptions could produce significantly different results.No impairment charges for goodwill were recorded in the first quarter of 2015 or 2014. 10 Index Other Intangibles Other intangibles are composed of the following. March 31, 2015 December 31, 2014 Gross carrying amount Accumulated amortization Total Gross carrying amount Accumulated amortization Total Franchise agreement $ $ ) $ $ $ ) $ Other ) ) Total ) ) Intangible assets with indefinite lives: Trade names - - Other assets with indefinite lives - - Total intangible assets $ $ ) $ $ $ ) $ Intangible assets subject to amortization consist of franchise agreements connected with the purchase of Western as well as rights to favorable leases related to prior acquisitions. These intangible assets are being amortized over their estimated weighted average of useful lives ranging from eight to twelve years. Amortization expense for the first quarter of 2015 and 2014 was $142 and $172, respectively.Total annual amortization expense for each of the next five years will approximate $563. The Company acquired Maxim and First Guard during first quarter of 2014.Portions of the purchase prices were allocated to intangible assets with indefinite lives. Intangible assets with indefinite lives consist of trade names, franchise rights as well as lease rights. Note 8. Restaurant Operations Revenues Restaurant operations revenues were as follows. First Quarter Net sales $ $ Franchise royalties and fees Other $ $ 11 Index Note 9. Borrowings Notes payable and other borrowings include the following. March 31, December 31, Notes payable $ $ Unamortized original issue discount ) ) Obligations under leases Western revolver Total current portion of notes payable and other borrowings $ $ Notes payable $ $ Unamortized original issue discount ) ) Obligations under leases Total long-term notes payable and other borrowings $ $ Steak n Shake Credit Facility On March 19, 2014, Steak n Shake and its subsidiaries entered into a new credit agreement. This credit agreement provides for a senior secured term loan facility in an aggregate principal amount of $220,000 and a senior secured revolving credit facility in an aggregate principal amount of up to $30,000. The term loan is scheduled to mature on March 19, 2021. It amortizes at an annual rate of 1.0% in equal quarterly installments, beginning June 30, 2014, at 0.25% of the original principal amount of the term loan, subject to mandatory prepayments from excess cash flow, asset sales and other events described in the credit agreement.The balance will be due at maturity.The revolver will be available on a revolving basis until March 19, 2019. Steak n Shake has the right to request an incremental term loan facility from participating lenders and/or eligible assignees at any time, up to an aggregate total principal amount not to exceed $70,000 if certain customary conditions within the credit agreement are met. Borrowings bear interest at a rate per annum equal to a base rate or a Eurodollar rate (minimum of 1%) plus an applicable margin. Interest on the term loan is based on a Eurodollar rate plus an applicable margin of 3.75% or on the prime rate plus an applicable margin of 2.75%. Interest on loans under the revolver is based on a Eurodollar rate plus an applicable margin ranging from 2.75% to 4.25% or on the prime rate plus an applicable margin ranging from 1.75% to 3.25%. The applicable margins on revolver loans are contingent on Steak n Shake’s total leverage ratio. The revolver also carries a commitment fee ranging from 0.40% to 0.50% per annum, depending on Steak n Shake’s total leverage ratio, on the unused portion of the revolver. The interest rate on the term loan was 4.75% on March 31, 2015. The credit agreement includes customary affirmative and negative covenants and events of default, as well as a financial maintenance covenant, solely with respect to the revolver, relating to the maximum total leverage ratio. Both the term loan and the revolver have been secured by first priority security interests in substantially all the assets of Steak n Shake. Biglari Holdings is not a guarantor under the credit facility. Approximately $118,589 of the proceeds of the term loan were used to repay all outstanding amounts under Steak n Shake’s former credit facility and to pay related fees and expenses, $50,000 of such proceeds were used to pay a cash dividend to Biglari Holdings, and the remaining term loan proceeds of approximately $51,411 are being used by Steak n Shake for working capital and general corporate purposes.As of March 31, 2015, $217,800 was outstanding under the term loan, and no amount was outstanding under the revolver. 12 Index Interest Rate Swap During fiscal year 2013, Steak n Shake entered into an interest rate swap for a notional amount of $65,000 through September 30, 2015.The agreement hedges potential changes in the Eurodollar rate.The fair value of the interest rate swap was a liability of $102 and $132 on March 31, 2015 and December 31, 2014, respectively, and is included in accrued expenses on the consolidated balance sheet. During fiscal year 2011, Steak n Shake entered into an interest rate swap agreement for a notional amount of $20,000, which effectively fixed the interest rate on a prior credit facility at 3.25% through February 15, 2016. The notional amount decreases $1,000 quarterly through its maturity on February 15, 2016.The notional amount of the interest rate swap was $4,000 on March 31, 2015. The fair value of the interest rate swap was a liability of $28 and $43 on March 31, 2015 and December 31, 2014, respectively, and is included in accrued expenses on the consolidated balance sheet. The carrying amounts for debt reported in the consolidated balance sheet did not differ materially from their fair values at March 31, 2015 and December 31, 2014. The fair value was determined to be a Level 3 fair value measurement. Note 10.Accumulated Other Comprehensive Income During the first quarter of 2015 and 2014, the changes in the balances of each component of accumulated other comprehensive income, net of tax, were as follows. Three Months ending March 31, 2015 Three Months ending March 31, 2014 Foreign Currency Translation Adjustments Investment Gain (Loss) Accumulated Other Comprehensive Income (Loss) Foreign Currency Translation Adjustments Investment Gain (Loss) Accumulated Other Comprehensive Income (Loss) Beginning Balance $ ) $ ) $ ) $ $ $ Other comprehensive loss before reclassifications 63 ) Ending Balance $ ) $ ) $ ) $ ) $ $ There were no reclassifications made from accumulated other comprehensive income to the consolidated statement of earnings in 2015 or 2014. Note 11. Income Taxes In determining the quarterly provision for income taxes, the Company uses an estimated annual effective tax rate based on expected annual income, statutory tax rates, and available tax planning opportunities in the various jurisdictions in which the Company operates.Unusual or infrequently occurring items are separately recognized during the quarter in which they occur. Income tax expense for the first quarter of 2015 was $7,190 compared to a benefit of $18,377 for the first quarter of 2014.The change is primarily attributable to the respective gains and losses from investment partnerships. As of March 31, 2015 and December 31, 2014, we had approximately $454 and $453, respectively, of unrecognized tax benefits, which are included in other liabilities in the consolidated balance sheet. Note 12. Commitments and Contingencies We are involved in various legal proceedings and have certain unresolved claims pending. We believe, based on examination of these matters and experiences to date, that the ultimate liability, if any, in excess of amounts already provided in our consolidated financial statements is not likely to have a material effect on our results of operations, financial position or cash flows. On June 3, 2013 and July 2, 2013, two shareholders of the Company filed derivative actions putatively on behalf of the Company against the members of our board of directors in the United States District Courts for the Southern District of Indiana and the Western District of Texas.The actions were consolidated in the Southern District of Indiana in 2014.On March 18, 2015, the United States District Court for the Southern District of Indiana granted a motion to dismiss the derivative actions in favor of the Company.In addition, the Court issued judgment on all counts in favor of the Company and its directors. 13 Index Note 13. Fair Value of Financial Assets and Liabilities The fair values of substantially all of our financial instruments were measured using market or income approaches. Considerable judgment may be required in interpreting market data used to develop the estimates of fair value. Accordingly, the fair values presented are not necessarily indicative of the amounts that could be realized in an actual current market exchange. The use of alternative market assumptions and/or estimation methodologies may have a material effect on the estimated fair value. The hierarchy for measuring fair value consists of Levels 1 through 3, which are described below. · Level 1 – Inputs represent unadjusted quoted prices for identical assets or liabilities exchanged in active markets. · Level 2 – Inputs include directly or indirectly observable inputs (other than Level 1 inputs) such as quoted prices for similar assets or liabilities exchanged in active or inactive markets; quoted prices for identical assets or liabilities exchanged in inactive markets; other inputs that may be considered in fair value determinations of the assets or liabilities, such as interest rates and yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Pricing evaluations generally reflect discounted expected future cash flows, which incorporate yield curves for instruments with similar characteristics, such as credit ratings, estimated durations and yields for other instruments of the issuer or entities in the same industry sector. · Level 3 – Inputs include unobservable inputs used in the measurement of assets and liabilities. Management is required to use its own assumptions regarding unobservable inputs because there is little, if any, market activity in the assets or liabilities and we may be unable to corroborate the related observable inputs. Unobservable inputs require management to make certain projections and assumptions about the information that would be used by market participants in pricing assets or liabilities. The following methods and assumptions were used to determine the fair value of each class of the following assets and liabilities recorded at fair value in the consolidated balance sheet: Cash equivalents: Cash equivalents primarily consist of money market funds which are classified within Level 1 of the fair value hierarchy. Equity securities: The Company’s investments in equity securities are classified within Level 1 of the fair value hierarchy. Bonds: The Company’s investments in bonds are classified within Level 2 of the fair value hierarchy. Non-qualified deferred compensation plan investments: The assets of the non-qualified plan are set up in a rabbi trust. They represent mutual funds and are classified within Level 1 of the fair value hierarchy. Interest rate swaps: Interest rate swaps are marked to market each reporting period and are classified within Level 2 of the fair value hierarchy. Interest rate swaps at March 31, 2015 and December 31, 2014 represent the fair market value for Steak n Shake’s two interest rate swaps. 14 Index As of March 31, 2015 and December 31, 2014, the fair values of financial assets and liabilities were as follows. March 31, 2015 December 31, 2014 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets Cash equivalents $ $
